DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct Species: Ia (claims 1-10 and 22, drawn to a CO2 removal method employing diamine ligands) and Ib (claims 11-22, drawn to a CO2 removal method employing amine -i.e. monoamine- ligands). The Species are independent or distinct because they have materially different structures and/or modes of operation (i.e. employing materially different amine ligands). In addition, the Species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed Species, or a single grouping of patentably indistinct Species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 22 -purely by dint of its multiple dependency from claim 3 or 13- is generic; claim 22 will be examined regardless of which Species is elected, but will be limited to depending only from the claim within the elected Species (i.e. if Species Ia is elected, claim 22 will be examined as depending from claim 3; if Species Ib is elected, claim 22 will be examined as depending from claim 13).
There is a search and/or examination burden for the patentably distinct Species as set forth above because at least the following reason(s) apply:
(a) the Species have acquired a separate status in the art in view of their different classification;
(b) the Species have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one Species would not likely be applicable to another; &/or
(e) the Species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a)/1st par.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a Species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected Species or grouping of patentably indistinct Species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of Species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected Species or grouping of patentably indistinct Species. Should applicant traverse on the ground that the Species, or groupings of patentably indistinct Species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if Examiner finds one of the Species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other Species. Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to 
During a 12-3-21 telephone conversation with Michael Petrin, Esq. a provisional election was made without traverse to prosecute the invention of Species Ia, claims 1-10 and 22 (claim 22 being examined only as depending from claim 3 as detailed above).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-21, and claim 22 only as depending from claim 13, are withdrawn from further consideration by Examiner per 37 CFR 1.142(b) as being drawn to a non-elected Species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement (“IDS”)
The 12-14-21 IDS fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The IDS has been placed in the application file, but the lined-through information referred to therein has not been considered because no copies thereof were received.  Note that should applicant wish to correct this deficiency by filing copies of these references in a subsequent IDS, MPEP 609.05(a) states that “the date that the new IDS or correction is filed will be the date of 

Claim Interpretation
All claimed iterations of the variable terms “optimum level” of humidity, “acceptable extraction” of CO2, etc. have been interpreted via the broadest reasonable interpretation standard (MPEP 2111) to mean any desired value/range thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b)/2nd par. as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites “the incident neutral carrier gas” and depends from claim 1, but neither claim 3 nor claim 1 recites “an incident neutral carrier gas” or the like.  Hence, claim 3’s quoted recitation lacks sufficient antecedent bases, rendering claim 3 rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 22 (claim 22 as dependent from claim 3 only) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long et al., US 2018/0272314 (published 9/27/18) claims 1-2, ‘314 discloses a method comprising a) contacting a CO2-bearing mixed gas stream with a packed bed of pellets (i.e. agglomerates) of the adsorbent material ee-2-Mg2(dobpdc) (“eMd”; ee = N,N-diethylethylenediamine; dobpdc = 4,4’-dioxidobiphenyl-3,3’-dicarboxylate, aka 4,4’-dihydroxy-(1,1’-biphenyl)-3,3’-dicarboxylate) that was pre-saturated with water vapor (see ‘314 at, e.g., par. 4, 11-12, 19, 29, 99-100, 108, 116, and 118; Figs. 7D & 17 ([sic] dopbdc)), b) removing a major portion of the mixed gas’ CO2 (see id. at, e.g., par. 11-12: ≤ ~2 mol% C or CO2 remaining in the treated stream) and c) retaining said CO2 on the eMd prior to regenerating the eMd.  See id. at, e.g., par. 19, 108, and 111; Fig. 7D.
Regarding claims 3 and 22 (claim 22 as dependent from claim 3 only), ‘314’s eMd can be used in either TSA or PSA operations.  See id. at, e.g., par. 91-92.  A specific method of adsorbing CO2 from a mixed gas also comprising H2O and CH4 is also disclosed, where one adsorbent bed of a two-bed system is contacted with a feed stream of the mixed gas to adsorb CO2 therefrom and thus give a CO2-lean product gas and a CO2-rich spent bed, while simultaneously the other, spent bed, undergoes CO2 desorption via vacuum/depressurization to regenerate/rejuvenate the spent bed (“repressurizing the bed having just completed the desorption step”) and give a CO2-rich tail gas stream and a rejuvenated bed, where the rejuvenated bed is repressurized by flowing the (inert, H2O-comprising) product gas stream over it, which is considered/understood to achieve an optimum RH as claimed; the feed stream of the mixed gas is alternated between the two beds to whichever bed has completed regeneration/rejuvenation, indicating that the method is repeated as desired until an acceptable result is achieved.  See id. at, e.g., clms. 28-30 and 35.
Regarding claim 4, ‘314 provides humid conditions by employing a water bubbler between its gas feed and chamber inlet.  See id. at, e.g., par. 111.
claim 6, ‘314’s eMd is synthesized as claimed.  See id. at, e.g., par. 98.
Regarding claim 7, ‘314’s pre-saturation of its eMd with water results in a “reduction in pre-breakthrough [CO2] slip” and “can reduce the threshold pressure for cooperative adsorption at a given temperature, allowing the [eMd] to adsorb CO2 at lower partial pressures than would be achievable for a dry CO2 mixture.”  See id. at par. 118-19.  The foregoing disclosures are considered/understood to connote at least claimed improvement (i) and/or (iii).
Regarding claims 5 and 8-9, ‘314 employs “humid conditions” such as 55% relative humidity (“RH”) for its CO2 adsorption (indicating that ‘314 continuously monitors the humidity level of/within its eMd and either injects water into or removes water from its H2O-comprising product gas stream vis-à-vis claim 5) and shows that “Wet CO2” is adsorbed in greater quantity compared to “Dry CO2” under otherwise similar conditions.  See id. at, e.g., par. 27, 30, 111-12, and 116-19; Figs. 15 and 17-18.  The foregoing (esp. the 55% RH applied conditions) is considered/understood to connote that ‘314 so maintains an optimum RH level as claimed.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claim 10 is rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by ‘314, or, in the alternative, under AIA  35 U.S.C. 103 as being unpatentable over the same.  Regarding claim 10, ‘314’s disclosures are as above.  ‘314 further discloses that its eMd selectively/efficiently adsorbs CO2 from a mixed gas also comprising water and methane, where the mixed gas’ CO2 mole fraction is ~5-50 mol%.  See ‘314 at, e.g., par. 9; clm. 25.  Given the ~5-50 mol% mole fraction of CO2 in the mixed gas, the mixed gas thus comprises ~50-95 mol% [H2O + CH4].  As such, the mixed gas’ H2O mole fraction is reasonably considered to be within the broad claimed range of ≥ 3.5 mol% H2O.  MPEP 2112 (regarding using implicit disclosures in anticipation rejections).  Additionally and/or alternatively, given that the mixed gas comprises ~50-95 mol% [H2O + CH4], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain and employ a given mole % of water within ‘314’s mixed gas, such as within the claimed range, via routine experimentation- it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not See MPEP 2144.05, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ January 19, 2022
Primary Examiner
Art Unit 1736